DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-17, 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2017/0201245 or10,447,344) in view of Rangarajan et al. (US 2010/0308932).

Regarding claim 1, Scott discloses a radio-frequency switch [e.g. fig. 6/8/9/10 with corresponding elements (one of stages), also see fig. 2A/2B/3A/3B] comprising: a set of field-R1/VR2/CB) /Rs1/Rs2 in two of stages (many options to select the two stages)] coupled in parallel with the set of field-effect transistors, the compensation circuit configured to compensate a non-linearity effect generated by the set of field-effect transistors, the compensation circuit including a first set of diodes [e.g. D1, D2 in one stage] coupled antiparallel to a second set of diodes [e.g. D1, D2 in the other stage], diodes in the first set of diodes parallel [parallel including antiparallel] to each other, diodes in the second set of diodes parallel to each other, respective first capacitor capacitance [e.g. C1/ C2/VR1/VR2/CB in one stage] directly coupled in series to each of the first set of diodes and respective second capacitance [e.g. C1/ C2/VR1/VR2/CB in the other stage] directly coupled in series to each of the second set of diodes, the first set of diodes coupled to a first resistor [e.g. Rs1/Rs2/Rsp in one stage], the second set of diodes coupled to a second resistor [e.g. Rs1/Rs2/Rsp in the other stage], each of the first resistor and the second resistor coupled in series to a third resistor [e.g. R1 (see fig. 3)/RB/Rs2/Rs1/one of Rg in stages (e.g. coupled via SGB1/SGB2)].
Scott discloses the control voltage is at one level (e.g. low) to turn off the main switch and the control voltage is at another level (e.g. high) to turn on the switch. But Scott does not explicitly disclose a first switch configured to be selectively coupled to different sources. However, it’s well-known to utilize an inverter as a switch to be selectively coupled to different sources. For example, Rangarajan discloses to utilize an inverter as a switch to be selectively coupled to different sources [e.g. Fig. 3, 4]. Therefore, it would have been obvious to one having 
Regarding claim 4, the combination discussed above discloses the radio-frequency switch of claim 1 wherein the compensation circuit includes a first set of switches [e.g. SGB1, SGB2/ SSB (1-2), SDB(1-2) in one stage] coupled in series to the respective first capacitance and the first set of diodes and includes a second set of switches [e.g. SGB1, SGB2 /SSB (1-2), SDB(1-2)in another stage] coupled in series to the respective second capacitance and the second set of diodes.

Regarding claim 5, the combination discussed above discloses the radio-frequency switch of claim 4 wherein the compensation circuit includes the first switch and the first switch is coupled to the first set of diodes and the second set of diodes [see figures of Scott].
Regarding claim 6, the combination discussed above discloses the radio-frequency switch of claim 5 wherein the different sources include one or more of a current source [e.g. VDD/ground fig. 3 of Rangarajan] or a negative voltage generator.

Regarding claim 7, the combination discussed above discloses the radio-frequency switch of claim 6 wherein the compensation circuit is coupled to a control component [e.g. the circuit outputting the control bit fig. 3 of Rangarajan] configured to control operation of the first switch.



Regarding claim 10, the combination discussed above discloses the radio-frequency switch of claim 4 wherein the compensation circuit is coupled to a control component [e.g. SSB, SDB] configured to control operation of the first set of switches and the second set of switches.

Regarding claim 11, the combination discussed above discloses the radio-frequency switch of claim 10 wherein the control component is configured to turn the first set of switches and the second set of switches ON when the set of field-effect transistors are in an ON state.

Regarding claim 12, the combination discussed above discloses the radio-frequency switch of claim 10 wherein the control component is configured to turn the first set of switches and the second set of switches OFF when the set of field-effect transistors are in an OFF state.

Regarding claim 13, the combination discussed above discloses the radio-frequency switch of claim 6 further comprising one or more resistance elements [e.g. RB2/RSD/SSB(1)/SDB(1)] coupled to the first set of diodes, the second set of diodes, and the first switch.

Regarding claim 14, the combination discussed above discloses the radio-frequency switch of claim 4 wherein the compensation circuit includes a first end [e.g. the end of the first 

Regarding claim 15, the combination discussed above discloses the radio-frequency switch of claim 14 wherein the first set of switches is coupled to the first end and wherein the second set of switches is coupled to the second end.

Regarding claim 16, the combination discussed above discloses the radio-frequency switch of claim 1 wherein the first node is configured to receive a radio-frequency signal [see at least ABSTRACT of Scott] having a power value and the second node is configured to output the radio-frequency signal when the set of field- effect transistors are in an ON state.

Regarding claim 17, the combination discussed above discloses the radio-frequency switch of claim 16 wherein the set of field-effect transistors includes N field-effect transistors connected in series, the quantity N selected to allow the radio-frequency switch to handle a power of the radio- frequency signal [see at least drawing figures of Scott].
Regarding claim 19, the combination discussed above discloses the radio-frequency switch of claim 1 wherein the compensation circuit is configured to compensate the non-linearity effect by generating harmonics to compensate the non-linearity effect [see at least paras. 0013-0014, 0075, 0082, 0111,0118].
R1/VR2/CB Scott].

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2017/0201245 or10,447,344) in view of Rangarajan et al. (US 2010/0308932) and Hogan et al. (US 2015/0249876).
Regarding claim 9, the combination discussed above discloses the radio-frequency switch of claim 8. The combination does not disclose to utilize a negative voltage to turn off FET. However, it’s well known to utilize a negative voltage to turn off FET. For example, Hogan disclose to utilize a negative voltage to turn off FET [see at least paras. 0016, 0058], such that the new combination discloses wherein the control component is configured to couple the first switch to the negative voltage generator [ the circuit generating the negative voltage] when the set of field-effect transistors are in an OFF state. The combination does not disclose to utilize a negative voltage to turn off FET. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Scott and Rangarajan in accordance with the teaching of Hogan regarding a negative voltage in order to utilize a well-known negative voltage to help turn off FETs.

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2017/0201245 or10,447,344) in view of Rangarajan et al. (US 2010/0308932) and Altunkilie et al. (US 2014/0009214).

R1/VR2/CB) /Rs1/Rs2 in two of stages (many options to select the two stages)] coupled in parallel with the set of field-effect transistors, the compensation circuit configured to compensate a non-linearity effect generated by the set of field-effect transistors, the compensation circuit including a first set of diodes [e.g. D1, D2 in one stage] coupled antiparallel to a second set of diodes [e.g. D1, D2 in the other stage], diodes in the first set of diodes parallel [parallel including antiparallel] to each other, diodes in the second set of diodes parallel to each other, respective first capacitor capacitance [e.g. C1/ C2/VR1/VR2/CB in one stage] directly coupled in series to each of the first set of diodes and respective second capacitance [e.g. C1/ C2/VR1/VR2/CB in the other stage] directly coupled in series to each of the second set of diodes, the first set of diodes coupled to a first resistor [e.g. Rs1/Rs2/Rsp in one stage], the second set of diodes coupled to a second resistor [e.g. Rs1/Rs2/Rsp in the other stage], each of the first resistor and the second resistor coupled in series to a third resistor [e.g. R1 (see fig. 3)/RB/Rs2/Rs1/one of Rg in stages (e.g. coupled via SGB1/SGB2)]. Also see claim 1 rejection. Scott discloses the control voltage is at one level (e.g. low) to turn off the main switch and the control voltage is at another level (e.g. high) to turn on the switch. But Scott does not explicitly disclose a first switch configured to be selectively coupled to different sources. However, it’s well-known to utilize an inverter as a switch to be selectively coupled to different sources. For example, Rangarajan discloses to utilize an inverter as a switch to be selectively coupled to different sources [e.g. Fig. 3, 4]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Scott in accordance with the teaching of 
The combination does not disclose a packaging substrate configured to receive a plurality of components; a semiconductor die mounted on the packaging substrate, wherein the set of field-effect transistors and the compensation circuit are included in the semiconductor die. However, Altunkilie discloses a packaging substrate configured to receive a plurality of components; a semiconductor die mounted on the packaging substrate, wherein a set of field-effect transistors and a compensation circuit are included in the semiconductor die [paragraphs 0012-0013]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Scott and Rangarajan in accordance with the teaching of Altunkilie regarding a switch module in order to implement a switching device on a die [paragraph 0093].
Regarding claim 30, Scott discloses a wireless device comprising: a transceiver [see at least para. 0010] configured to process radio-frequency signals; a switch [e.g. fig. 6/8/9/10 with corresponding elements (one of stages), also see fig. 2A/2B/3A/3B], the switch including a set of field-effect transistors [e.g. Fs (F is the switch in each stage)]; the switch further including a compensation circuit [e.g. D1, D2, C1, C2(/VR1/VR2/CB) /Rs1/Rs2 in two of stages (many options to select the two stages)] coupled in parallel with the set of field-effect transistors, the compensation circuit configured to compensate a non-linearity effect generated by the set of field-effect transistors, the compensation circuit including a first set of diodes [e.g. D1, D2 in one stage] coupled antiparallel to a second set of diodes [e.g. D1, D2 in the other stage], diodes in the first set of diodes parallel [parallel including antiparallel] to each other, diodes in the second set of diodes parallel to each other, respective first capacitor capacitance [e.g. C1/ C2/VR1/VR2/CB in one R1/VR2/CB in the other stage] directly coupled in series to each of the second set of diodes, the first set of diodes coupled to a first resistor [e.g. Rs1/Rs2/Rsp in one stage], the second set of diodes coupled to a second resistor [e.g. Rs1/Rs2/Rsp in the other stage], each of the first resistor and the second resistor coupled in series to a third resistor [e.g. R1 (see fig. 3)/RB/Rs2/Rs1/one of Rg in stages (e.g. coupled via SGB1/SGB2)]. Also see claim 1 rejection. Scott discloses the control voltage is at one level (e.g. low) to turn off the main switch and the control voltage is at another level (e.g. high) to turn on the switch. But Scott does not explicitly disclose a first switch configured to be selectively coupled to different sources. However, it’s well-known to utilize an inverter as a switch to be selectively coupled to different sources. For example, Rangarajan discloses to utilize an inverter as a switch to be selectively coupled to different sources [e.g. Fig. 3, 4]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Scott in accordance with the teaching of Rangarajan regarding a control signal generating circuit in order to utilize a well-known inverter to select a voltage level of a control signal [fig. 3, 4]. 
The combination does not disclose an antenna in communication with the transceiver configured to facilitate transmission of an amplified radio-frequency signal; a power amplifier connected to the transceiver and configured to generate the amplified radio-frequency signal; and the switch connected to the antenna and the power amplifier and configured to selectively route the amplified radio-frequency signal to the antenna. However, Altunkilie discloses an antenna [see at least paras. 0014, 0123] in communication with the transceiver [see at least paras. 0014, 0123] configured to facilitate transmission of an amplified radio-frequency signal [see at least .
 
Response to Arguments
The amendment filed 02/15/2021 has been addressed in the above rejection sections. 
Applicant’s arguments with respect to claims 1, 4-17, 19 and 29-31 have been considered but are moot because the arguments do not apply to any of the new references, Scott et al. (US 2017/0201245 or 10,447,344)/ Rangarajan et al. (US 2010/0308932), being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842